--------------------------------------------------------------------------------


FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT


 
This First Amendment Loan and Security Agreement (this “Amendment”), dated as of
March 28, 2006, is by and between VISKASE COMPANIES, INC., a Delaware
corporation (the “Borrower”), and WELLS FARGO FOOTHILL, INC., a California
corporation (the “Lender”).
 
R E C I T A L S
 
A.   The Borrower and the Lender are parties to that certain Loan and Security
Agreement dated as of June 29, 2004 (the “Original Loan Agreement”).
 
B.   The parties hereto desire to amend certain of the terms and provisions of
the Original Loan Agreement (as the Original Loan Agreement is amended by this
Amendment, and as the Original Loan Agreement may be further amended, modified
or restated from time, collectively the “Loan Agreement”) as provided herein.
 
NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration (the receipt, sufficiency and adequacy of which
are hereby acknowledged), the parties hereto (intending to be legally bound)
hereby agree as follows:
 
1.     Definitions. Terms capitalized herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Loan Agreement.
 
2.     Amendments to Original Loan Agreement. Subject to the terms and
conditions contained herein, the parties hereto hereby amend the Original Loan
Agreement as follows:
 
(a)   Section 1.1 of the Original Loan Agreement is hereby amended by adding the
clause “, which shall include such sales of Inventory from the Borrower to
Viskase Mexico (as defined herein) subject to Section 7.13(c),” to the end of
subsection (b) in the definition of “Permitted Dispositions.”
 
(b)   Section 6.2 of the Original Loan Agreement is hereby amended to provide
that in all instances where any reporting covenants contained therein relate to
Inventory, the Borrower shall report any Inventory of the Borrower located in
Mexico separately from any other Inventory of the Borrower.
 
(c)   Section 7.1(g) of the Original Loan Agreement is hereby amended by
deleting subsection (3) in its entirety and replacing it as follows and by
adding a new subsection (4) to read as follows:
 

--------------------------------------------------------------------------------



“,(3) Borrower or any of its Foreign Subsidiaries to the Borrower or its Foreign
Subsidiaries in an amount not to exceed $5,000,000 in the aggregate at any time
outstanding minus the aggregate dollar amount outstanding at such time of
Accounts of the Borrower directly arising from the sale of Inventory by the
Borrower to Viskase del Norte, S.A. de C.V. (“Viskase Mexico”) pursuant to
Section 7.13(c) of this Agreement, so long as all such Indebtedness is subject
to the Intercompany Subordination Agreement and (4) Viskase Mexico to the
Borrower in an amount not to exceed $10,000,000 in the aggregate at any time
outstanding, which amount represents loans for start-up costs and equipment, so
long as such Indebtedness of Viskase Mexico to the Borrower is subject to the
Intercompany Subordination Agreement.”
 
(d)   Section 7.13(c) of the Original Loan Agreement is hereby amended by
inserting the phrase “except solely with respect to the sale of Inventory from
the Borrower to Viskase Mexico at cost so long as the outstanding amount at any
one time does not exceed $5,000,000 in the aggregate” at the beginning of such
section.
 
(e)           Schedule 5.7(a) of the Loan and Security Agreement is hereby
deleted in its entirety and Exhibit A attached hereto is substituted therefor.
 
(f)            Schedule 5.7(b) of the Loan and Security Agreement is hereby
deleted in its entirety and Exhibit B attached hereto is substituted therefor.
 
(g)           Schedule 5.7(c) of the Loan and Security Agreement is hereby
deleted in its entirety and Exhibit C attached hereto is substituted therefor.
 
(h)       Schedule 5.8(c) of the Loan and Security Agreement is hereby deleted
in its entirety and Exhibit D attached hereto is substituted therefor.
 
3.     Waivers. In September of 2005, the Borrower formed a new Subsidiary,
Viskase del Norte, S.A. de C.V., under the laws of Mexico (“Viskase Mexico”).
The Borrower has transferred certain of its equipment and inventory located at
its Indiana facility to Viskase Mexico’s facility (the “Equipment and Inventory
Transfer”) and has made certain investments in Viskase Mexico (the “Initial
Investments”). The formation of Viskase Mexico, the Equipment and Inventory
Transfer and the Initial Investments have breached certain provisions of the
Loan and Security Agreement. Upon satisfaction of the conditions set forth in
Section 4 of this Amendment, the Lender hereby waives the Borrower’s violation
of (a) Section 6.9 of the Loan and Security Agreement for failing to amend
Schedule 5.5 to reflect the Equipment and Inventory Transfer, (b) Section 6.15
of the Loan and Security Agreement for failing to pledge 65% of the outstanding
capital Stock of Viskase Mexico in favor of the Lender, (c) clause (i) of the
definition of Permitted Investment as required pursuant to Section 7.12 of the
Loan and Security Agreement for (i) failure to provide the Lender with 15 days
prior written notice of the Initial Investments and (ii) making the Initial
Investment while an Event of Default existed as a result of the Borrower’s
breach of Section 6.15 of the Loan and Security Agreement described in clause
(b) above, (d) Section 6.2 of the Loan Agreement by failing to deliver such
items as required thereunder during the occurrence and continuance of a
Triggering Event, and (e) Section 6.3(e) of the Loan and Security Agreement by
failing to give notice to Lender of the violations described herein within 5
days of obtaining knowledge thereof.
 
2

--------------------------------------------------------------------------------


 
4.     Consent. The Borrower now desires to sell the equipment and inventory
subject to the Equipment and Inventory Transfer to Viskase Mexico and certain
other equipment and inventory to be transferred from its Indiana facility. The
sale of such equipment referenced in the first sentence of this Section 4 will
be evidenced by the Bill of Sale as set forth on Exhibit E attached hereto (such
sale, the “Equipment Sale”). The sale of such inventory referenced in the first
sentence of this Section 4 will be evidenced by ordinary course invoice. The
Equipment Sale and Inventory Sale are permitted under Section 7.4 of the Loan
and Security Agreement; provided, however, solely with respect to the Equipment
Sale, so long as such sale meets the requirements of a Permitted Investment
pursuant to Section 7.12 of the Loan and Security Agreement. At this time, the
Borrower does not meet the requirements of clause (i) of the definition of
Permitted Investment as (a) the Events of Default listed in Section 2 above
currently exist and (b) the Borrower has not provided the Lender with 15 days
prior written notice of the Equipment and Inventory Sale (collectively, the
“Unsatisfied Requirements”). Upon satisfaction of the conditions set forth in
Section 5 of this Amendment, the Lender hereby consents to the Equipment Sale
and waives the Unsatisfied Requirements.
 
5.      Conditions Precedent. The amendments, waivers and consent contained in
Section 2, 3 and 4 above are subject to, and contingent upon, the prior or
contemporaneous satisfaction of each of the following conditions precedent, each
in form and substance satisfactory to the Lender:
 
 (a)   The Borrower and the Lender shall have executed and delivered to each
other this Amendment;
 
 (b)   The Borrower shall have executed and delivered in favor of Lender that
certain First Amendment to Pledge Agreement of even date herewith (and
acknowledged by Viskase Mexico);
 
 (c)   The Borrower shall have delivered to the Collateral Agent for the benefit
of the Collateral Agent and the Lender that certain Promissory Note dated of
even date herewith made by Viskase Mexico in favor of the Borrower in the
original principal amount of $10,000,000, which shall be in form and substance
satisfactory to the Lender;
 
 (d)   Viskase Mexico shall have executed and delivered in favor of Lender that
certain Joinder No. 1 to Intercompany Subordination Agreement of even date
herewith;
 
 (e)   The Borrower shall have paid to the Lender, a fully-earned,
non-refundable amendment, waiver and consent fee in the amount of $50,000;
 
 (f)    The Borrower shall have paid the Lender’s legal counsel’s fees incurred
in connection with this Amendment; and
 
 (g)   The Borrower shall have satisfied any other conditions of the Lender
required in connection with this Amendment.
 
6.     Reference to and Effect on the Loan Agreement. Except as expressly
provided herein, the Loan Agreement and all of the Loan Documents shall remain
unmodified and continue in full force and effect and are hereby ratified and
confirmed. Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of: (a) any right,
power or remedy of the Lender under the Loan Agreement or any of the Loan
Documents, or (b) any Default or Event of Default under the Loan Agreement or
any of the Loan Documents.
 
3

--------------------------------------------------------------------------------


 
7.     Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants to the Lender, which representations and warranties
shall survive the execution and delivery of this Amendment, that on and as of
the date hereof and after giving effect to this Amendment:
 
(a)   The execution, delivery, and performance by Borrower of this Amendment
have been duly authorized by all necessary action on the part of Borrower.
 
(b)   The execution, delivery, and performance by Borrower of this Amendment
does not and will not (i) violate any provision of federal, state, or local law
or regulation applicable to Borrower, the Governing Documents of Borrower, or
any order, judgment, or decree of any court or other Governmental Authority
binding on Borrower, (ii) conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under any material
contractual obligation of Borrower, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any properties or assets of
Borrower, other than Permitted Liens, or (iv) require any approval of Borrower’s
interest holders or any approval or consent of any Person under any material
contractual obligation of Borrower, other than consents or approvals that have
been obtained and that are still in force and effect.
 
(c)   This Amendment and all other documents contemplated hereby, when executed
and delivered by Borrower will be the legally valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally. 
 
(d)   The representations and warranties of the Borrower set forth in the Loan
Agreement and in the Loan Documents are true, correct and complete, in all
material respects, on and as of the date hereof (except to the extent that such
representation and warranty relates solely to an earlier date); provided, that
the references to the Loan Agreement therein shall be deemed to include the Loan
Agreement as amended by this Amendment.
 
(e)   The Borrower acknowledges that the Lender is specifically relying upon the
representations, warranties and agreements contained in this Amendment and that
such representations, warranties and agreements constitute a material inducement
to the Lender in entering into this Amendment.
 
4

--------------------------------------------------------------------------------


 
8.     Release by the Borrower. In further consideration of the Lender’s
execution of this Amendment, the Borrower hereby waives any defense, right of
set-off or claim against Lender, and any of its affiliates, directors, officers,
employees, agents and representatives existing as of the date hereof with
respect to the Loan Agreement and the Loan Documents and Borrower hereby forever
remises, releases, acquits, satisfies and forever discharges the Lender, and
each of its successors, assigns, affiliates, officers, employees, directors,
agents and attorneys (collectively, the “Releasees”) from any and all claims,
demands, liabilities, disputes, damages, suits, controversies, penalties, fees,
losses, costs, expenses, reasonable attorneys’ fees, actions and causes of
action (whether at law or in equity) and obligations of every nature whatsoever,
whether liquidated or unliquidated, known or unknown, matured or unmatured,
fixed or contingent, that Borrower ever had, now has, or may have against or
seek from any or all of the Releasees that arise from or relate to any actions
that any or all of the Releasees may have taken or omitted to take prior to the
date this Amendment was executed (or otherwise) with respect to the Obligations,
any Collateral, the Loan Agreement and any of the Loan Documents, other than for
the Lender’s gross negligence or willful misconduct.
 
9.     Reference to Loan Agreement; No Waiver.
 
9.1          Upon the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Loan Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to the Loan Agreement as
amended hereby. The term “Loan Documents” as defined in Section 1.1 of the Loan
Agreement shall include (in addition to the Loan Documents described in the Loan
Agreement) this Amendment and any other agreements, instruments or other
documents executed in connection herewith.
 
9.2          The Lender’s failure, at any time or times hereafter, to require
strict performance by the Borrower of any provision or term of the Loan
Agreement, this Amendment or the other Loan Documents shall not waive, affect or
diminish any right of the Lender thereafter to demand strict compliance and
performance therewith. In no event shall the Lender’s execution and delivery of
this Amendment establish a course of dealing among the Lender, the Borrower, or
any other obligor or in any other way obligate the Lender to hereafter provide
any amendments or waivers with respect to the Loan Agreement. The terms and
provisions of this Amendment shall be limited precisely as written and shall not
be deemed: (A) to be a consent to a modification, amendment or waiver of any
other term or condition of the Loan Agreement or of any other Loan Documents, or
(B) to prejudice any right or remedy that the Lender or any Lender may now have
under or in connection with the Loan Agreement or any of the other Loan
Documents.
 
10.           Successors and Assigns; Amendment. This Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, Borrower may not assign this
Amendment or any of its respective rights hereunder without the Lender's prior
written consent. Any prohibited assignment of this Amendment shall be absolutely
null and void. This Amendment may only be amended or modified by a writing
signed by the Lender and the Borrower.
 
11.           Severability; Construction. Wherever possible, each provision of
this Amendment shall be interpreted in such a manner so as to be effective and
valid under applicable law, but if any provision of this Amendment is held to be
prohibited by or invalid under applicable law, such provision or provisions
shall be ineffective only to the extent of such provision and invalidity,
without invalidating the remainder of this Amendment. Neither this Amendment nor
any uncertainty or ambiguity herein shall be construed or resolved against
Lender, whether under any rule of construction or otherwise. On the contrary,
this Amendment has been reviewed by all parties hereto and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
fairly accomplish the purposes and intentions of the parties hereto.
 
5

--------------------------------------------------------------------------------


 
12.     Counterparts; Facsimile. This Amendment may be executed in one or more
counterparts, each of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile shall also deliver a manually executed
counterpart of this Amendment, but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability or binding effect of
this Amendment.
 
13.     CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
 
 (a)   THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.
 
 (b)   THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AMENDMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF
COOK, STATE OF ILLINOIS, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY BORROWER COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT LENDER’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE LENDER ELECTS TO BRING SUCH
ACTION OR WHERE BORROWER’S COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER
AND THE LENDER WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT
EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO
VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
13(b).
 
 (c)   BORROWER AND THE LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. BORROWER AND THE LENDER REPRESENT THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AMENDMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
[Signature Pages Follow]
 
6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed and delivered as of the date first above written.
 

 
VISKASE COMPANIES, INC.
 
a Delaware corporation, as Borrower
       
By:
/s/ Gordon S. Donovan
 
Title:
Vice President and Chief Financial Officer
       
WELLS FARGO FOOTHILL, INC.,
 
a California corporation, as Lender
       
By:
/s/ Ronald R. Cote
 
Title:
Vice President

 

--------------------------------------------------------------------------------



EXHIBIT A


Schedule 5.7(a)


States of Organization
 
NAME OF ENTITY
STATE OF ORGANIZATION

 
Viskase Companies, Inc.
 
Delaware
Viskase Films, Inc.
 
Delaware
WSC Corp. d/b/a Wisconsin Steel Company
 
Delaware
Viskase Brasil Embalagens Ltda.
 
Brazil
Viskase Europe Limited
 
United Kingdom
Viskase Canada Inc.
 
Canada
Viskase S.A.S.
 
France
Viskase GMBH
 
Germany
Viskase SpA
 
Italy
Viskase Polska SP.Z0.0
 
Poland
Viskase Holdings Limited
 
United Kingdom
Viskase International Limited
 
United Kingdom
Viskase Limited
 
United Kingdom
Viskase (UK) Limited
 
United Kingdom
Viskase del Norte, S.A. de C.V.
 
Mexico


--------------------------------------------------------------------------------



EXHIBIT B


Schedule 5.7(b)


Chief Executive Office


NAME OF ENTITY
CHIEF EXECUTIVE OFFICE



Viskase Companies, Inc.
625 Willowbrook Centre Parkway
Willowbrook, Illinois 60527 (Du Page County)
 
WSC Corp. d/b/a Wisconsin Steel Company
 
Same as above.
Viskase Brasil Embalagens Ltda.
 
Same as above.
Viskase Europe Limited
 
Same as above.
Viskase Canada Inc.
 
Same as above.
Viskase S.A.S.
 
Same as above.
Viskase GMBH
 
Same as above.
Viskase SpA
 
Same as above.
Viskase Polska SP.Z0.0
 
Same as above.
Viskase Holdings Limited
 
Same as above.
Viskase International Limited
 
Same as above.
Viskase Limited
 
Same as above.
Viskase (UK) Limited
 
Same as above.
Viskase del Norte, S.A. de C.V.
 
Same as above.

 

--------------------------------------------------------------------------------



EXHIBIT C


Schedule 5.7(c)


Organizational Identification Numbers
 
NAME OF ENTITY
ORGANIZATIONAL I.D. NUMBER



Viskase Companies, Inc.
 
0757401
Viskase Films, Inc.
 
0838080
WSC Corp. d/b/a Wisconsin Steel Company
 
2065779
Viskase Brasil Embalagens Ltda.
 
Foreign
Viskase Europe Limited
 
Foreign
Viskase Canada Inc.
 
Foreign
Viskase S.A.S.
 
Foreign
Viskase GMBH
 
Foreign
Viskase SpA
 
Foreign
Viskase Polska SP.Z0.0
 
Foreign
Viskase Holdings Limited
 
Foreign
Viskase International Limited
 
Foreign
Viskase Limited
 
Foreign
Viskase (UK) Limited
 
Foreign
Viskase del Norte, S.A. de C.V.
 
Foreign

 

--------------------------------------------------------------------------------



EXHIBIT D


Schedule 5.8(c)


Capitalization of Borrower’s Subsidiaries
 
NAME OF ENTITY
JURISDICTION
NUMBER OF SHARES AUTHORIZED
NUMBER & PERCENTAGE OF OUTSTANDING SHARES OWNED BY BORROWER
Viskase Films, Inc.
Delaware
100
100
(100%)
WSC Corp. d/b/a Wisconsin Steel Company
Delaware
1,000
1,000
(100%)
Viskase Brasil Embalagens Ltda.
Brazil
33,956,830
27,335,248
(81%)
Viskase Europe Limited
United Kingdom
30,000,000
30,000,000
(100%)
Viskase Canada Inc.
Canada
Common: Unlimited
 
Preferred: Unlimited
20 Common
(100%)
480,000 Preferred
(100%)
Viskase del Norte, S.A. de C.V.
Mexico
50 Class A
49 Class A
(98%)
Viskase S.A.S.
(owned by Viskase Europe Limited)
France
429,543
429,543
(100%)
Viskase GMBH
(owned by Viskase S.A.S.)
Germany
1
1
(100%)

 

--------------------------------------------------------------------------------


 
Viskase SpA
(owned by Viskase S.A.S.)
Italy
45,000
45,000
(100%)
Viskase Polska SP.Z0.0
(owned by Viskase S.A.S.)
Poland
300
300
(100%)
Viskase Holdings Limited
(owned by Viskase S.A.S.)
United Kingdom
1,900,100
20
(100%)
Viskase International Limited
(owned by Viskase Holdings Limited)
United Kingdom
6,895,895
6,895,895
(100%)
Viskase Limited
(owned by Viskase Holdings Limited)
United Kingdom
16,895,620
16,895,620
(100%)
Viskase (UK) Limited
(owned by Viskase (UK) Limited)
United Kingdom
6,308,114
6,308,114
(100%)

 

--------------------------------------------------------------------------------



EXHIBIT E


Bill of Sale


See Attached.
 

--------------------------------------------------------------------------------